UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 07/31/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Diversified International Fund Dreyfus Global Infrastructure Fund Dreyfus Global Real Estate Securities Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Diversified International Fund July 31, 2017 (Unaudited) Registered Investment Companies - 98.5% Shares Value ($) Foreign Equity - 98.5% Dreyfus Emerging Markets Fund, Cl. Y 3,908,279 a 42,287,576 Dreyfus International Equity Fund, Cl. Y 8,495,612 a,b 332,603,224 Dreyfus International Small Cap Fund, Cl. Y 3,929,342 a 61,887,147 Dreyfus/Newton International Equity Fund, Cl. Y 10,241,934 a 212,520,127 International Stock Fund, Cl. Y 11,084,008 a 192,972,575 Total Investments (cost $631,584,075) % Cash and Receivables (Net) % Net Assets % a Investment in affiliated mutual fund. b The fund's investment in the Dreyfus International Equity Fund represents 38.9% of the fund's total investments. The Dreyfus International Equity Fund seeks to provide long-term capital appreciation. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Foreign 98.5 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Diversified International Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Registered Investment Companies 842,270,649 - - NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before NOTES the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At July 31, 2017, accumulated net unrealized appreciation on investments was $210,686,574, consisting of $210,686,574 gross unrealized appreciation and $0 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Infrastructure Fund July 31, 2017 (Unaudited) Common Stocks - 97.9% Shares Value ($) Australia - 9.0% APA Group 26,940 185,778 Macquarie Atlas Roads Group 84,160 374,344 Sydney Airport 102,744 553,174 Transurban Group 146,760 1,339,625 Canada - 10.8% Canadian National Railway 4,080 322,408 Canadian Pacific Railway 2,060 322,512 Enbridge 19,820 821,574 Fortis 9,210 335,822 Pembina Pipeline 14,090 480,196 TransCanada 12,888 658,485 France - 1.0% Aeroports de Paris 1,570 Germany - .9% Fraport Frankfurt Airport Services Worldwide 2,480 Hong Kong - 2.5% CK Infrastructure Holdings 8,017 74,773 CLP Holdings 19,401 206,782 Hong Kong & China Gas 70,679 133,743 Hopewell Highway Infrastructure 72,018 44,257 MTR 8,160 47,169 Power Assets Holdings 16,701 165,496 Italy - 6.1% Atlantia 33,140 1,007,845 Enel 26,860 153,388 Infrastrutture Wireless Italiane 18,250 a 117,743 Italgas 38,038 209,386 Snam 14,180 67,078 Societa Iniziative Autostradali e Servizi 8,360 114,998 Japan - 4.1% Chubu Electric Power 9,300 122,234 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) Japan - 4.1% (continued) Kansai Electric Power 7,300 98,066 Kyushu Electric Power 17,700 209,680 Okinawa Electric Power 2,300 54,264 Osaka Gas 17,800 71,284 Tokyo Electric Power Co. Holdings 15,800 b 67,072 Tokyo Gas 34,000 180,447 West Japan Railway 4,600 330,380 Luxembourg - .4% SES 4,149 Singapore - .6% Hutchison Port Holdings Trust 370,657 South Korea - .6% Korea Electric Power 2,930 116,645 Korea Gas 918 b 41,181 Spain - 7.6% Abertis Infraestructuras 36,530 721,744 Aena 5,900 a 1,154,172 Cellnex Telecom 4,030 a 90,643 Red Electrica 5,403 115,896 Switzerland - 2.2% Flughafen Zurich 2,390 United Kingdom - 3.5% Centrica 65,634 171,896 National Grid 49,442 611,110 Severn Trent 5,758 170,175 United States - 48.6% Alliant Energy 5,014 203,217 American Electric Power 10,130 714,570 American Tower 8,930 c 1,217,427 American Water Works 5,671 459,918 Atmos Energy 3,170 275,029 CMS Energy 8,120 375,469 Crown Castle International 4,100 c 412,378 CSX 8,000 394,720 Dominion Energy 6,200 478,516 DTE Energy 3,537 378,671 Common Stocks - 97.9% (continued) Shares Value ($) United States - 48.6% (continued) Duke Energy 12,190 1,037,613 Edison International 4,070 320,228 Entergy 5,660 434,235 Great Plains Energy 6,879 212,286 Kinder Morgan 19,530 398,998 Macquarie Infrastructure 11,140 844,523 NextEra Energy 7,790 1,138,041 NiSource 5,122 133,479 ONEOK 2,540 143,688 PG&E 10,259 694,432 Pinnacle West Capital 2,587 224,370 PPL 12,840 492,157 Public Service Enterprise Group 2,646 118,991 SBA Communications 2,090 b 287,479 SCANA 1,754 112,905 Sempra Energy 5,360 605,734 Southern 6,773 324,630 Union Pacific 2,290 235,778 Williams Cos. 10,520 334,326 Xcel Energy 2,170 102,663 Zayo Group Holdings 4,410 b 144,604 Total Common Stocks (cost $23,536,096) Master Limited Partnerships - .5% United States - .5% Noble Midstream Partners LP (cost $140,666) 2,880 Other Investment - .8% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $224,331) 224,331 d Total Investments (cost $23,901,093) % Cash and Receivables (Net) .8 % Net Assets % LP—Limited Partnership a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2017, these securities were valued at $1,362,558 or 5.0% of net assets. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Transportation 35.9 Electric 27.3 Energy 24.0 Specialty 7.0 Infrastructure 2.6 Telecommunications Services 1.6 Money Market Investment .8 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Global Infrastructure Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 13,251,075 - - Equity Securities - Foreign Common Stocks † 13,461,206 - - Master Limited Partnerships † 130,752 - - Registered Investment Company 224,331 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (336) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Dreyfus Global Infrastructure Fund July 31, 2017 (Unaudited) Forward Foreign Currency Exchange Foreign Currency Unrealized Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: Northern Trust Bank Japanese Yen, Expiring 8/1/2017 7,000,000 63,159 63,495 (336) Gross Unrealized Depreciation ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. At July 31, 2017, accumulated net unrealized appreciation on investments was $3,166,271, consisting of $3,347,945 gross unrealized appreciation and $181,674 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTES Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Real Estate Securities Fund July 31, 2017 (Unaudited) Common Stocks - 99.0% Shares Value ($) Australia - 6.4% Dexus 1,089,340 8,174,407 Goodman Group 1,106,120 7,043,772 GPT Group 1,482,040 5,679,177 Investa Office Fund 545,640 1,981,764 Mirvac Group 4,471,180 7,761,968 National Storage REIT 1,249,450 1,494,342 Scentre Group 5,142,480 16,990,754 Stockland 496,560 1,668,442 Canada - 2.1% Allied Properties Real Estate Investment Trust 89,960 2,752,736 Boardwalk Real Estate Investment Trust 48,343 1,853,843 Dream Office Real Estate Investment Trust 145,910 2,330,113 RioCan Real Estate Investment Trust 188,490 3,642,049 Smart Real Estate Investment Trust 249,050 6,264,454 Finland - .2% Citycon 564,690 France - 2.9% Gecina 53,040 8,011,819 Unibail-Rodamco 60,120 15,041,743 Germany - 3.6% Deutsche Wohnen-BR 551,760 21,871,444 LEG Immobilien 68,490 6,590,847 Hong Kong - 7.6% Cheung Kong Property Holdings 1,254,500 10,158,643 Hang Lung Properties 1,884,000 4,693,839 Henderson Land Development 414,370 2,397,901 Hongkong Land Holdings 870,500 6,546,160 Link REIT 1,573,500 12,792,192 New World Development 4,453,264 6,020,698 Sun Hung Kai Properties 785,000 12,160,726 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.0% (continued) Shares Value ($) Hong Kong - 7.6% (continued) Wharf Holdings 638,000 5,427,754 Ireland - .5% Green REIT 2,381,680 Japan - 10.3% Activia Properties 1,287 5,784,466 GLP J-Reit 96 104,495 Hulic Reit 2,094 3,299,268 Japan Rental Housing Investments 2,139 1,592,924 Japan Retail Fund Investment 2,407 4,598,070 Kenedix Office Investment 678 3,831,412 Kenedix Residential Investment 714 1,793,986 Kenedix Retail REIT 1,598 3,506,338 LaSalle Logiport REIT 1,457 1,465,656 Mitsubishi Estate 876,700 15,952,290 Mitsui Fudosan 743,500 17,092,845 Mori Hills REIT Investment 2,621 3,302,253 Nippon Building Fund 887 4,787,201 Nippon Prologis REIT 1,093 2,305,071 Orix JREIT 2,522 3,829,496 Sumitomo Realty & Development 260,000 7,884,076 Netherlands - .4% Eurocommercial Properties 82,550 Norway - .7% Entra 426,677 a Singapore - 1.8% CapitaLand 2,243,200 6,108,112 CapitaLand Commercial Trust 2,065,200 2,621,218 CapitaLand Mall Trust 3,218,400 4,773,629 Mapletree Logistics Trust 989,300 876,036 Spain - 1.5% Inmobiliaria Colonial 754,930 7,059,204 Merlin Properties Socimi 315,550 4,250,964 Sweden - 1.4% Hufvudstaden, Cl. A 336,620 5,862,019 Wihlborgs Fastigheter 211,070 5,134,404 Common Stocks - 99.0% (continued) Shares Value ($) Switzerland - .8% PSP Swiss Property 70,450 United Kingdom - 5.7% Assura 4,635,806 3,920,667 Empiric Student Property 1,591,400 2,304,414 Great Portland Estates 691,068 5,489,009 Land Securities Group 1,015,920 13,685,538 Safestore Holdings 270,040 1,504,973 Segro 814,439 5,662,990 Shaftesbury 386,160 5,008,382 Tritax Big Box REIT 2,348,880 4,642,472 UNITE Group 356,430 3,155,538 United States - 53.1% Alexandria Real Estate Equities 81,810 b 9,919,463 Apartment Investment & Management, Cl. A 220,440 b 10,041,042 AvalonBay Communities 106,780 b 20,539,133 Boston Properties 164,160 b 19,848,586 Columbia Property Trust 165,340 b 3,596,145 CubeSmart 758,400 b 18,702,144 CyrusOne 140,180 b 8,370,148 DDR 492,000 b 5,013,480 Douglas Emmett 360,990 b 13,811,477 Duke Realty 418,530 b 11,965,773 Equinix 32,729 b 14,751,942 Equity Residential 29,270 b 1,992,116 Essex Property Trust 56,610 b 14,814,837 Federal Realty Investment Trust 14,980 b 1,986,797 GGP 559,390 12,647,808 HCP 646,710 b 20,468,371 Healthcare Trust of America, Cl. A 380,810 b 11,648,978 Highwoods Properties 239,440 b 12,335,949 Hilton Worldwide Holdings 194,884 12,186,097 Host Hotels & Resorts 490,490 b 9,152,543 Invitation Homes 108,080 2,304,266 JBG SMITH Properties 157,850 c 5,600,518 Kilroy Realty 42,990 b 2,983,936 Kimco Realty 316,900 b 6,395,042 Macerich 39,670 b 2,276,661 Medical Properties Trust 406,470 b 5,275,981 Prologis 403,030 b 24,508,254 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.0% (continued) Shares Value ($) United States - 53.1% (continued) PS Business Parks 26,909 b 3,618,184 Public Storage 28,310 b 5,819,687 Regency Centers 138,190 b 9,150,942 Simon Property Group 195,970 b 31,061,245 STAG Industrial 244,681 b 6,677,344 Starwood Waypoint Homes 408,220 14,271,371 STORE Capital 417,790 b 9,772,108 Sun Communities 62,450 b 5,558,675 Sunstone Hotel Investors 398,250 b 6,483,510 UDR 354,970 b 13,875,777 Vornado Realty Trust 160,030 b 12,698,381 Washington Real Estate Investment Trust 61,540 b 2,057,282 Weingarten Realty Investors 129,257 b 4,195,682 Welltower 165,860 b 12,172,465 Total Common Stocks (cost $686,001,190) Number of Rights - .0% Rights Value ($) France - .0% Gecina (cost $146,525) 39,960 c Other Investment - .4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $3,054,096) 3,054,096 d Total Investments (cost $689,201,811) % Cash and Receivables (Net) .6 % Net Assets % BR—Bearer Certificate REIT—Real Estate Investment Trust a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2017, these securities were valued at $5,670,685 or .72% of net assets. b Investment in real estate investment trust. c Non-income producing security. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Diversified 22.9 Multifamily 10.1 Industrial 7.8 Retail 7.0 Health Care 6.8 Office Infill 6.2 Regional Malls 5.8 Real Estate Services 5.0 Office 4.9 Shopping Centers 4.8 Hotel 3.5 Self-Storage 3.5 Specialty 3.1 Residential 2.8 Office Suburban 2.3 Alternate Housing 1.3 Freestanding 1.2 Money Market Investment .4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Global Real Estate Securities Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 420,550,140 - - Equity Securities - Foreign Common Stocks † 363,657,157 - - Registered Investment Company 3,054,096 - - Rights † 118,640 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - 341 - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Dreyfus Global Real Estate Securities Fund July 31, 2017 (Unaudited) Forward Foreign Currency Exchange Foreign Currency Unrealized Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchases: Northern Trust Bank Euro, Expiring 8/1/2017 450,000 532,367 532,708 341 Gross Unrealized Appreciation See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Board Members (“Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2017 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. At July 31, 2017, accumulated net unrealized appreciation on investments was $98,178,222, consisting of $109,267,514 gross unrealized appreciation and $11,089,292 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J.
